             Case 1:20-mc-00254 Document 1 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



JLT SPECIALTY LIMITED, MARSH
LIMITED, AND MARSH SERVICES LIMITED,

                           Applicants,
                                                            Misc. Case No. 1:20-mc-254
IN RE EX PARTE APPLICATION OF JLT
SPECIALTY LIMITED, MARSH LIMITED,
AND MARSH SERVICES LIMITED FOR AN
ORDER PURSUANT TO 28 U.S.C. § 1782 TO
CONDUCT DISCOVERY FOR USE IN
FOREIGN PROCEEDINGS




EX PARTE APPLICATION OF JLT SPECIALTY LIMITED, MARSH LIMITED, AND
MARSH SERVICES LIMITED FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782 TO
       CONDUCT DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

       JLT Specialty Limited, Marsh Limited, and Marsh Services Limited (“Applicants”) hereby

submit this ex parte Application for an order, pursuant to 28 U.S.C. § 1782 and Rules 26, 30, and

45 of the Federal Rules of Civil Procedure, granting Applicants leave to take discovery from BGC

Partners, Inc. for use in foreign proceedings currently pending before the English High Court of

Justice, Queen’s Bench Division.

       “Section 1782(a) provides that a federal district court ‘may order’ a person ‘resid[ing]’ or

‘found’ in the district to give testimony or produce documents ‘for use in a proceeding in a foreign

or international tribunal.’” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 246 (2004)

(quoting 28 U.S.C. § 1782(a)). As explained in the accompanying Memorandum of Law, the

supporting Declarations of Peter R. Chaffetz and Christopher Anthony Bushell, and the exhibits

thereto, the statutory requirements for such an order are satisfied because (1) the respondent from

                                                 1
             Case 1:20-mc-00254 Document 1 Filed 07/17/20 Page 2 of 2




whom discovery is sought “resides” in the District, which is its principal place of business; (2) the

discovery sought is “for use” in foreign proceedings, specifically, a litigation pending in the High

Court of Justice, Queen’s Bench Division in London, England; and (3) Applicants, as claimants in

these proceedings, are “interested person[s].” See 28 U.S.C. § 1782. As further explained in the

accompanying Memorandum of Law, each of the discretionary Intel factors also strongly weigh

in favor of granting this Application.

       WHEREFORE, Applicants respectfully request that the Court grant this Application and

authorize Applicants to serve a subpoena in the form attached as Exhibit A to the Declaration of

Peter R. Chaffetz on BGC Partners, Inc.



 Dated:    New York, New York
           July 17, 2020
                                          Respectfully Submitted,


                                          s/ Peter R. Chaffetz
                                          Peter R. Chaffetz
                                          Andrew L. Poplinger


                                          CHAFFETZ LINDSEY LLP
                                          1700 Broadway, 33rd Floor
                                          New York, NY 10019
                                          Tel. (212) 257-6960
                                          Fax (212) 257-6950
                                          peter.chaffetz@chaffetzlindsey.com

                                          Attorneys for JLT Specialty Limited, Marsh Limited,
                                          and Marsh Services Limited




                                                 2
